DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 4/8/22.  Claims 1, 3, 5, 7, 20, 22-23, and 27 were amended.  Claims 1-30 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 15 of Remarks, filed 4/8/22, with respect to the rejections of claims 7-12, 20, and 23-27 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 7-12, 20, and 23-27 under 35 U.S.C. 112(b) have been withdrawn. 
4.	Applicant’s arguments, see pages 15-16 of Remarks, filed 4/8/22, with respect to the rejections of claims 1-6, 13, 18-20, and 23-25 under 35 U.S.C. 102(a)(1) as being anticipated by Gim (US Pub. 2018/0363198) have been fully considered and are persuasive.  The rejections of claims 1-6, 13, 18-20, and 23-25 under 35 U.S.C. 102(a)(1) as being anticipated by Gim (US Pub. 2018/0363198) have been withdrawn. 
5.	Applicant’s arguments, see pages 16-17 of Remarks, filed 4/8/22, with respect to the rejections of claims 7-9, 12, and 26 under 35 U.S.C. 103 as being unpatentable over Gim (US Pub. 2018/0363198) in view of Kwon (US Pub. 2018/0195226) have been fully considered and are persuasive.  The rejections of claims 7-9, 12, and 26 under 35 U.S.C. 103 as being unpatentable over Gim (US Pub. 2018/0363198) in view of Kwon (US Pub. 2018/0195226) have been withdrawn. 
6.	Applicant’s arguments, see page 17 of Remarks, filed 4/8/22, with respect to the rejections of claims 14-15 under 35 U.S.C. 103 as being unpatentable over Gim (US Pub. 2018/0363198) in view of Schone (US Pub. 2011/0025178) have been fully considered and are persuasive.  The rejections of claims 14-15 under 35 U.S.C. 103 as being unpatentable over Gim (US Pub. 2018/0363198) in view of Schone (US Pub. 2011/0025178) have been withdrawn. 
7.	Applicant’s arguments, see page 17 of Remarks, filed 4/8/22, with respect to the rejections of claims 16-17 under 35 U.S.C. 103 as being unpatentable over Gim (US Pub. 2018/0363198) in view of Schone (US Pub. 2011/0025178) and Kwon (US Pub. 2018/0195226) have been fully considered and are persuasive.  The rejections of claims 16-17 under 35 U.S.C. 103 as being unpatentable over Gim (US Pub. 2018/0363198) in view of Schone (US Pub. 2011/0025178) and Kwon (US Pub. 2018/0195226) have been withdrawn. 
8.	Applicant’s arguments, see pages 17-18 of Remarks, filed 4/8/22, with respect to the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Gim (US Pub. 2018/0363198) in view of Fumagalli (EP 1522623 A1) have been fully considered and are persuasive.  The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Gim (US Pub. 2018/0363198) in view of Fumagalli (EP 1522623 A1) have been withdrawn. 

Allowable Subject Matter
9.	Claims 1-30 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-21,
	As persuasively argued by applicant in page 16 of Remarks filed 4/8/22, newly amended independent claim 1 overcomes the previous grounds of rejection under 35 U.S.C. 102(a)(1) as being anticipated by Gim (US Pub. 2018/0363198).  In particular, the closest prior art reference Gim discloses at least one communication hole (at 2704) provided in the outer frame (240) [see Fig. 10; ¶0158], but does not teach or suggest every feature of the newly added limitation reciting “at least one communication hole formed through the outer frame to face an inner surface of the front glass in the outer frame, and wherein the at least one communication hole is arranged adjacent to the front glass” [emphasis added].  To the contrary, the communication hole (at 2704) of Gim extends vertically and does not face an inner surface of and is not arranged adjacent to the front glass (204).  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the laundry treating apparatus defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2-21) are in condition for allowance.
Regarding claims 22 and 27,
Claims 22 and 27, indicated as containing allowable subject matter in the previous office action, have both been amended to now be in independent form.  The closest prior art reference, Gim (US 2018/0363198), discloses a flow path to allow drainage of liquid from inside the door to outside of the door (via 2800) [Fig. 11; ¶0154], wherein the flow path comprises at least one communication hole (at 2704) provided in the outer frame (240) [see Fig. 10; ¶0158] and a discharge hole (2800) provided in the inner frame [see Fig. 11; ¶0154], but does not teach or suggest a suction fan provided between the outer frame and the inner frame to allow liquid that penetrates the door to be suctioned through the at least one communication hole and discharged through the discharge hole.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the laundry treating apparatus defined by independent claims 22 and 27.  For at least the above reasons, independent claims 22 and 27 are in condition for allowance.
	Regarding claims 23-26,
	As persuasively argued by applicant in page 16 of Remarks filed 4/8/22, newly amended independent claim 23 overcomes the previous grounds of rejection under 35 U.S.C. 102(a)(1) as being anticipated by Gim (US Pub. 2018/0363198).  In particular, the closest prior art reference Gim discloses at least one communication hole (at 2704) provided in the outer frame (240) [see Fig. 10; ¶0158], but does not teach or suggest every feature of the newly added limitation reciting “at least one communication hole formed through the outer frame to face an inner surface of the front glass in the outer frame, and wherein the at least one communication hole is arranged adjacent to the front glass” [emphasis added].  To the contrary, the communication hole (at 2704) of Gim extends vertically and does not face an inner surface of and is not arranged adjacent to the front glass (204).  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the laundry treating apparatus defined by independent claim 23.  For at least the above reasons, independent claim 23 (and therefore dependent claims 24-26) are in condition for allowance.
	Regarding claims 28-30,
Upon a comprehensive search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of independent claim 28.  The closest prior art reference, Gim (US 2018/0363198), discloses a flow path to allow drainage of liquid from inside the door to outside of the door (via 2800) [Fig. 11; ¶0154], wherein the flow path comprises at least one communication hole (at 2704) provided in the outer frame (240) [see Fig. 10; ¶0158] and a discharge hole (2800) provided in the inner frame [see Fig. 11; ¶0154], but does not teach or suggest a suction fan provided between the outer frame and the inner frame to allow liquid that penetrates the door to be suctioned through the at least one communication hole and discharged through the discharge hole.  No available prior art was able to remedy said deficiencies of Gim to obviate the invention defined by independent claim 28.  For at least the above reasons, independent claims 28 (and therefore dependent claims 29-30) are in condition for allowance.  
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that are considered pertinent to applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                              
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/DAVID G CORMIER/Primary Examiner, Art Unit 1711